Citation Nr: 0205181	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension due to 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied service connection for hearing loss, 
tinnitus, and hypertension.  The veteran filed a notice of 
disagreement in October 1998 and a statement of the case 
(SOC) was issued in February 1999.  The veteran submitted a 
substantive appeal in March 1999, which specified his 
contention of entitlement to service-connection for 
hypertension caused by the symptoms of tinnitus.  The veteran 
also requested a Board hearing.

In August 2001, a hearing was held in New York, New York, 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  On September 17, 2001, the veteran was notified that 
his appeal was being placed on the docket of the Board of 
Veterans' Appeals, and that he could submit additional 
evidence within 90 days of the date of the letter.

The Board entered its decision on the veteran's appeal on 
December 3, 2001.  New evidence submitted by the veteran and 
pertinent to his appeal was received at the Board on January 
29, 2002, although postmarked November 20, 2001.  The Board, 
on its own motion, requested the case be returned for review 
and consideration of vacatur.



FINDINGS OF FACT

1.  On December 3, 2001, the Board entered a decision as to 
the matters on appeal.

2.  New evidence submitted by the veteran was postmarked 
November 20, 2001, and received at the Board on January 29, 
2002.


CONCLUSION OF LAW

In order to ensure that the veteran is not denied due process 
of law, the Board's decision, dated December 3, 2001, which 
denied the veteran's claims of entitlement to service 
connection for tinnitus, hearing loss, and secondary-service 
connection for hypertension as a matter of law, is vacated.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. 
§ 20.904(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On September 17, 2001, the RO issued notice to the veteran 
that his appeal was certified to the Board as of the date of 
issuance.  The Board issued a decision concerning the matters 
on appeal on December 3, 2001.  On January 29, 2002, the 
Board received new evidence submitted by the veteran, 
postmarked November 20, 2001.  The new evidence included a 
survey signed by a physician indicating that the veteran 
suffered chronic tinnitus of 50-year duration and severe 
hearing loss.

II.  Analysis

The Board, on its own motion, may vacate a decision when a 
veteran is denied due process of law.  38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. §§ 20.904 (2001).  In this 
regard, due process dictates that the Board accept newly 
submitted evidence subsequent to certification until such 
time as the Board promulgates a final decision, or 90 days 
elapses, whichever comes first.  38 C.F.R. § 20.1304.  On 
September 17, 2001, the veteran was notified that his case 
was being placed on the Board's docket.  He was told that he 
had 90 days from the date of the letter to submit additional 
evidence.  On December 3, 2001, the Board entered a final 
decision in this appeal.  However, in January 29, 2002, the 
Board received additional evidence postmarked November 20, 
2001.  As the lengthy delay in delivery reflects unusual 
circumstances, the Board accepts such additional evidence as 
if timely submitted.  Id.  As there is no indication that the 
veteran has filed a notice of appeal with the U.S. Court of 
Appeals for Veterans Claims, the Board will vacate the 
December 3, 2001, decision in the instant appeal pursuant to 
38 C.F.R. § 20.904 and issue another decision in its place.


ORDER

The Board decision, issued by the undersigned and dated 
December 3, 2001, is hereby vacated in its entirety.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

